               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10     TRAVIS EDWARD FISCHER,                              Case No. C20-0006-RSM

11                     Petitioner,                         ORDER DISMISSING PETITIONER’S §
                                                           2255 MOTION
12                         v.
13
       UNITED STATES OF AMERICA,
14
                       Respondent.
15
16                                        I.      INTRODUCTION

17          Before the Court is Petitioner’s second or successive 28 U.S.C. § 2255 Motion to Vacate,
18
     Set Aside, or Correct Sentence. Dkt. #1. Petitioner Travis Edward Fischer, proceeding pro se,
19
     challenges the 30-month sentence imposed on him by this Court following his jury-trial
20
     conviction for mail fraud, theft of government funds, Social Security fraud, Social Security
21
22   Number Misuse, and making False Statements to the United States. Id. at 1; Case No. 2:15-cr-

23   00117-RSM, Dkt. #89. Petitioner challenges his sentence on several grounds. Dkt. #1. The
24
     Government responds that Mr. Fischer’s Section 2255 motion is successive, and he has not
25
     obtained certification from the Ninth Circuit. Dkt. #5. For that reason, the Government argues,
26
27   this Court has no jurisdiction to consider the merits of Petitioner’s claims. Mr. Fischer has failed

28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 1
               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 2 of 6



     to file a timely Reply brief. After full consideration of the record, and for the reasons set forth
 1
 2   below, the Court DISMISSES Mr. Fischer’s § 2255 Motion for lack of jurisdiction.

 3                                         II.    BACKGROUND
 4
            The background facts of this case are accurately set forth in the Government’s Opposition
 5
     brief, Dkt. #5. The Court need only recite the procedural background of this case.
 6
 7          On April 15, 2015, Fischer was charged in a twenty-count indictment with the following

 8   crimes: (1) Mail Fraud in violation of 18 U.S.C. § 1341 (8 counts); (2) Theft of Public Funds in
 9   violation of 18 U.S.C. § 641 (8 counts); (3) Social Security Fraud—Concealment in violation of
10
     42 U.S.C. § 1383a(a)(3); (4) Social Security Number Misuse in violation of 42 U.S.C. §
11
     408(a)(7)(A); and (5) False Statement to the United States in violation of 18 U.S.C. § 1001 (2
12
13   counts). Dennis Carroll of the Office of the Federal Public Defender was appointed to represent

14   Fischer. Carroll was eventually joined in that representation by Assistant Federal Public Defender
15   Corey Endo of the same office.
16
            After a jury found Mr. Fischer guilty on all eighteen counts on which the Government
17
     proceeded to trial, this Court sentenced him on June 23, 2016 to a term of imprisonment of 30
18
19   months and ordered restitution of $466,100.92. See Case No. 2:15-cr-00117-RSM, Dkt. #78.

20   The Office of the Federal Public Defender continued to represent Mr. Fischer post-trial. Mr.
21
     Fischer filed a timely appeal that raised one issue: whether the inclusion in the jury instructions
22
     of a chart summarizing the Indictment’s Theft of Public Funds charges, including the name of
23
24   the particular government agency the government alleged to be the source of the stolen funds,

25   constituted an improper comment on the evidence. See id, Dkt. #91. On October 24, 2017, the
26   United States Court of Appeals for the Ninth Circuit affirmed Mr. Fischer’s convictions. Id.
27
28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 2
               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 3 of 6



            On August 10, 2018, Mr. Fischer, proceeding pro se, filed his first 28 U.S.C. § 2255
 1
 2   Motion to Vacate, Set Aside, or Correct Sentence on four grounds: (1) denial of Sixth

 3   Amendment right to confront witnesses; (2) illegal order that he pay restitution; (3) mail fraud;
 4
     and (4) ineffective assistance of counsel. See Case No. 2:18-cv-001177-RSM, Dkt. #1. This
 5
     Court considered each of Petitioner’s claims and denied his motion on January 8, 2019. Id., Dkt.
 6
 7   #9. The Court likewise denied issuance of a certificate of appealability. Id.

 8          On January 2, 2020, Mr. Fischer filed the instant petition. Dkt. #1. This petition appears
 9   to be a response to this Court’s previous order on his 2018 petition, arguing that his sentence
10
     should be vacated for violation of Sixth Amendment right to confront witnesses, mail fraud,
11
     illegal payment of restitution, and ineffective assistance of counsel. See id. at 15-19. These
12
13   claims were the same grounds of relief raised in his 2018 motion. See Case No. 2:18-cv-001177-

14   RSM, Dkt. #1.
15                                         III.     DISCUSSION
16
        A. Legal Standard
17
            A motion under 28 U.S.C. § 2255 permits a federal prisoner in custody to collaterally
18
19   challenge his sentence on the grounds that it was imposed in violation of the Constitution or laws

20   of the United States, or that the Court lacked jurisdiction to impose the sentence or that the
21
     sentence exceeded the maximum authorized by law.            28 U.S.C. § 2255.      However, the
22
     Antiterrorism and Effective Death Penalty Act “imposes significant limitations on the power of
23
24   federal courts to award relief to prisoners who file ‘second or successive’ habeas petitions.”

25   United States v. Lopez, 577 F.3d 1053, 1059 (9th Cir. 2009). “A petitioner is generally limited
26   to one motion under § 2255, and may not bring a ‘second or successive motion’ unless it meets
27
     the exacting standards of 28 U.S.C. § 2255(h).” United States v. Washington, 653 F.3d 1057,
28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 3
               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 4 of 6



     1059 (9th Cir. 2011). A motion under Section 2255 is successive if it raises claims that were
 1
 2   adjudicated, or could have been adjudicated, on the merits in a previous Section 2255 motion.

 3   See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009).
 4
            If a petitioner files a successive petition, 28 U.S.C. § 2255(h) provides that a second or
 5
     successive petition must be certified as provided in section 2244 by a panel of the appropriate
 6
 7   court of appeals. 28 U.S.C. § 2255(h). The Ninth Circuit must certify that the motion contains

 8   either “(1) newly discovered evidence that, if proven and viewed in light of the evidence as a
 9   whole, would be sufficient to establish by clear and convincing evidence that no reasonable
10
     factfinder would have found the movant guilty of the offense,” or “(2) a new rule of constitutional
11
     law, made retroactive to cases on collateral review by the Supreme Court, that was previously
12
13   unavailable.” Id. Section § 2244(b)(3)(A), in turn, provides that “[b]efore a second or successive

14   application permitted by this section is filed in the district court, the applicant shall move in the
15   appropriate court of appeals for an order authorizing the district court to consider the
16
     application.” 28 U.S.C. § 2244(b)(3)(A). “If the petitioner does not first obtain [Ninth Circuit]
17
     authorization, the district court lacks jurisdiction to consider the second or successive
18
19   application.” Lopez, 577 F.3d at 1061. Thus, “[a] second or successive § 2255 petition may not

20   be considered by the district court unless petitioner obtains a certificate authorizing the district
21
     court to do so.” Alaimalo v. United States, 645 F.3d 1042, 1054 (9th Cir. 2011) (citing 28 U.S.C.
22
     § 2255(h)).
23
24          Here, Petitioner asserts the same grounds for relief from his conviction that were

25   adjudicated on the merits in his 2018 petition. See Case No. 2:18-cv-001177-RSM, Dkt. #9. To
26   the extent Petitioner asserts any new grounds for relief, he has not demonstrated that such claims
27
     could not have also been adjudicated in his previous petition as well. For these reasons, the Court
28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 4
               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 5 of 6



     concludes that Petitioner has filed a successive petition. Since Petitioner has not demonstrated
 1
 2   that the Ninth Circuit authorized his filing of a successive petition as required by § 2255(h), this

 3   Court lacks jurisdiction to consider his § 2255 motion and must therefore dismiss it. See Burton
 4
     v. Stewart, 549 U.S. 147, 149 (2007) (per curiam) (directing the district court to dismiss an
 5
     unauthorized habeas petition for lack of jurisdiction); Washington, 653 F.3d at 1065 (holding
 6
 7   that district court lacked jurisdiction to consider petitioner’s successive § 2255 motion because

 8   the Ninth Circuit had not issued a certificate authorizing such a motion).
 9          Furthermore, Ninth Circuit Rule 22-3 states that “[i]f a second or successive petition or
10
     motion, or an application for authorization to file such a petition or motion, is mistakenly
11
     submitted to the district court, the district court shall refer it to the court of appeals.” Ninth
12
13   Circuit Rule 22–3(a). Consistent with recent district court decisions in this circuit, the Court

14   does not interpret this mandate to “refer” to be the same as a transfer to a court of proper
15   jurisdiction by a court lacking jurisdiction under 28 U.S.C. § 1631. See Spencer v. Cano, No.
16
     LACV1602267VBFPLA, 2016 WL 2760332, at *2 (C.D. Cal. May 12, 2016) (collecting cases).
17
     Consequently, the Court shall dismiss this successive petition and refer Petitioner to the Court of
18
19   Appeals by providing him with the necessary forms to file his petition with the Ninth Circuit.

20      B. Certificate of Appealability
21
            Lastly, because this order is not “final” for purposes of 28 U.S.C. § 2253(c)(1)(B), the
22
     Court need not consider issuance of a certificate of appealability (“COA”). See id. (“It appears
23
24   doubtful that the COA requirement applies to an order that merely refers a habeas petition to the

25   Ninth Circuit and dismisses the action without prejudice. Such an order arguably should not be
26   viewed as ‘final’ for purposes of 28 U.S.C. § 2253(c)(1)(A), because it does not conclusively
27
     dispose of all claims and issues raised by petitioner.”); see also Vega v. Nunez, 2014 WL
28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 5
               Case 2:20-cv-00006-RSM Document 7 Filed 05/26/20 Page 6 of 6



     1873265, *9 (C.D. Cal. May 8, 2014) (“This is not a final order for purposes of 28 U.S.C. § 1291
 1
 2   because it does not conclusively dispose of all claims and issues as to all parties.”) (internal

 3   quotations omitted).
 4
                                           IV.      CONCLUSION
 5
            Having considered Petitioner’s motion, Respondent’s answer thereto, and the remainder
 6
 7   of the record, the Court hereby finds and ORDERS:

 8          (1) This action is DISMISSED for lack of subject matter jurisdiction. This matter is now
 9   CLOSED.
10
            (2) The Clerk shall send to Petitioner (a) copies of this Order and (b) Ninth Circuit Form
11
     12, entitled “Application for Leave to File Second or Successive Petition Under 28 U.S.C. § 2254
12
13   or Motion Under 28 U.S.C. § 2255”, which is available at http://www.ca9.uscourts.gov/forms/.

14          (3) Petitioner is advised that this referral alone does not constitute compliance with
15   Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to proceed
16
     in the Court of Appeals and make the requisite showing to obtain leave to file this second or
17
     successive habeas petition. Petitioner is directed to consult 28 U.S.C. § 2255(h) and Ninth Circuit
18
19   Rule 22-3 for further information.

20
21
            DATED this 26th day of May, 2020.
22
23


                                                   A
24
25
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28



     ORDER DISMISSING PETITIONER’S § 2255 MOTION - 6
